Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Group I, claim(s) 1-3 and 13, drawn to "generating a response signal for respective code block groups on the basis of a first parameter included in each of a plurality of downlink control signals, the first parameter being indicative of a cumulated number of code block groups that constitute each of a plurality of transport blocks allocated by the plurality of downlink control signals".

Group II, claim(s) 4-10 and 14, drawn to "generating a response signal for respective code block groups constituting each of a plurality of transport blocks allocated by a plurality of downlink control signals, on the basis of a first parameter included in each of the plurality of downlink control signals, the first parameter being indicative of a cumulated number of transmissions of the plurality of downlink control signals".

Group III, claim(s) 11, 12, and 15, drawn to "generating a first response signal to each of a plurality of downlink control signals and a second response signal for respective code block groups constituting each of a plurality of transport blocks allocated by the plurality of downlink control signals, on the basis of a first parameter included in each of the plurality of downlink control signals, the first parameter indicating a cumulated number of transmissions of the plurality of downlink control signals".

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention I is directed towards "generating a response signal for respective code block groups on the basis of a first parameter included in each of a plurality of downlink control signals, the first parameter being indicative of a cumulated number of code block groups that constitute each of a plurality of transport blocks allocated by the plurality of downlink control signals" while Invention II is directed towards "generating a response signal for respective code block groups constituting each of a plurality of transport blocks allocated by a plurality of downlink control signals, on the basis of a first parameter included in each of the plurality of downlink control signals, the first parameter being indicative of a cumulated number of transmissions of the plurality of downlink control signals".

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention I is directed towards "generating a response signal for respective code block groups on the basis of a first parameter included in each of a plurality of downlink control signals, the first parameter being indicative of a cumulated number of code block groups that constitute each of a plurality of transport blocks allocated by the plurality of downlink control signals "while Invention III is directed towards "generating a first response signal to each of a plurality of downlink control signals and a second response signal for respective code block groups constituting each of a plurality of transport blocks allocated by the plurality of downlink control signals, on the basis of a first parameter included in each of the plurality of downlink control signals, the first parameter indicating a cumulated number of transmissions of the plurality of downlink control signals".

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention II is directed towards "generating a response signal for respective code block groups .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN D BLANTON/Primary Examiner, Art Unit 2466